Case 1:20-cv-21318-RNS Document 16 Entered on FLSD Docket 06/04/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

  Paul Hamilton, Petitioner,             )
                                         )
  v.                                     )
                                           Civil Action No. 20-21318-Civ-Scola
                                         )
  Juan Acosta, Respondent.               )

       Order Adopting Magistrate Judge’s Report And Recommendation
         This case was referred to United States Magistrate Judge Lisette M. Reid,
  consistent with Administrative Order 2019-02 of this Court, for a ruling on all
  pre-trial, nondispositive matters and for a report and recommendation on any
  dispositive matters. On May 8, 2020, Judge Reid issued a report,
  recommending that the Court deny the petition for writ of habeas corpus and
  dismiss without prejudice the Petitioner’s as-applied due process challenge and
  Eighth Amendment claim. (Report of Magistrate, ECF No. 13.) The Petitioner
  did not file objections to the Report, and the time to do so has passed. He filed
  a supplement to his petition on May 11, 2020, 1 which highlights his medical
  conditions that he already raised in his Petition. (ECF No. 14.)
         Acosta’s supplement argues that his release from prison is warranted
  due the dangers posed by being detained during the Covid-19 pandemic.
  Acosta claims that he is at risk of developing a severe case of the virus because
  of his “high blood pressure, high cholesterol, high thyroid level, depression,
  [and] post traumatic disorder.” (ECF No. 14 at 2.) However, a mandatory
  detainee would not be eligible for release even if their detainment violated his
  or her Fifth and Eighth Amendment rights. See Gayle v. Meade, 2020 WL
  2086482, at *7 (S.D. Fla. Apr. 30, 2020) (Cooke, J.). In Gayle v. Meade, the
  Court found that the confinement of detainees with severe medical conditions
  by United States Immigration and Customs Enforcement (“ICE”) during the
  Covid-19 pandemic violated the Petitioners’ Fifth and Eighth Amendment
  rights. Id. at *5. She further determined that the appropriate remedy is for ICE
  to transfer detainees after evaluating each detainee’s eligibility for release
  pursuant to ICE’s Covid-19 Pandemic Response Requirements. Gayle, 2020 WL
  2086482 at *1 (S.D. Fla. May 2, 2020) (Cooke, J.). Judge Cooke makes clear

        1  The Court will not liberally construe Hamilton’s supplement as
  objections because he could not have received Judge Reid’s report by mail and
  responded by mail in a three-day period.
Case 1:20-cv-21318-RNS Document 16 Entered on FLSD Docket 06/04/2020 Page 2 of 2



  that “mandatory detainees,” like Hamilton, are not eligible for transfer due to
  these violations. Gayle, 2020 WL 2086482 at *7. Therefore, due to his
  mandatory detainee status, he is not eligible for the relief he seeks.
        The Court has considered Judge Reid’s report, the Petitioner’s
  supplemental filing (ECF No. 14), the record, and the relevant legal authorities.
  The Court finds Judge Reid’s report and recommendation cogent and
  compelling. The Court affirms and adopts Judge Reid’s report and
  recommendation (ECF No. 13). The Court denies the petition for writ of habeas
  corpus (ECF No. 1). The Court does not issue a certificate of appealability.
  Finally, the Court directs the Clerk to close this case. Any pending motions are
  denied as moot.
        Done and ordered, at Miami, Florida, on June 2, 2020.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
